 Case 2:18-cv-16802-KM-SCM Document 26 Filed 02/27/19 Page 1 of 1 PageID: 214




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


  CLOVER HEALTH INVESTMENTS
  CORP., AND CLOVER HEALTH Hon. Kevin McNulty, U.S.D.J.
  LLC,                      Hon. Steven C. Mannion, U.S.M.J.

                        Plaintiffs,         Civil Action No. 18-16802
        V.


  ZOE FARRELL,

                        Defendant.


                                 NOTICE OF DISMISSAL

             PLtrsuant to Fed. R. Civ. P. 41(a)(l)(A)(i), Plaintiffs Clover Health

  Investments Corp., and Clover Health LLC hereby dismiss the above-captioned

  action with prejudice. Each party will bear its own attorneys’ fees and costs.

                                          Respectfully submitted,

                                         K&L GATES LLP

                                                               Tenth Floor


Date:                                     By. Is! Anthony P. La Rocco
                                                Anthony P. La Rocco

                                         Attorneys for Plaintiffs
                                         Clover Health Investments Corp., and
                                         Clover Health LLC

  Dated; February 25, 2019
